PER CURIAM.
We do not pause to inquire nicely into the practice pursued in respect of these appeals. Objection might be made that at least one of the orders sought to be considered is not appealable; but, it being plain that one question underlying all proceedings after interlocutory decree ha,s been fully presented to us, we shall proceed to the merits of the matter. Appellant’s proposition is in substance (see 273 Fed. at page 516) that, if he detaches a spit by taking it out of the sprocket wheel by which it is rotated, he has avoided the patent.
Interpretation of this patent must be that given by this court in the case cited. We there painted out that the inventive thought of the patentee was to produce ready and independent detachability of one spit without disturbing the continued rotation'of the other. That desirable end was reached by the driving means revealed by the specifications. This defendant has continued to employ the same driving means condemned in the previous suit. We agree with the various judges who have heard the matter below that infringement is not avoided by taking the spit out of its sprocket and leaving that sprocket to helplessly revolve while actuated by an infringing driving mechanism.
The various orders appealed from are affirmed, with one bill of costs.